IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                           No. 00-31033
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
Appellee,

                                                 versus

JOSEPH CORNELIUS YOUNG, III,

                                                                                    Defendant-
Appellant.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                     USDC No. 97-CR-60022-5
                         --------------------------------------------------------
                                             March 9, 2001

Before JOLLY, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       The Federal Public Defender appointed to represent Joseph Cornelius Young, III, has

moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Young was notified of counsel’s motion and brief, and he has filed a pro se

response. Our independent review of the record, counsel’s brief, and Young’s response shows

that there are no nonfrivolous issues for appeal. Consequently, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL

IS DISMISSED. See 5th Cir. R. 42.2.


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No. 00-31033
     -2-